DETAILED ACTION
	This is the first Office action on the merits. Claims 2-4 and 11 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on October 30, 2018, December 11, 2018, April 21, 2020, and December 3, 2020 were received and considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
In Para. [0029], reference character “15” is used to designate both a clear layer and a color layer.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
The phrase “of the base layer” should be written - -the base layer- - for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other region" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the other region” is the first and thus an other region has not been defined within the claim.
Claims 3-4 and 11 are rendered indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160001591 A1 (Inatani et al.), cited in the IDS filed October 30, 2018, in view of US 20110268900 A1 (Lin et al.), cited in the IDS filed April 21, 2020.
Regarding Claim 2, Inatani et al. discloses (Para. [0040], [0055]; Figs. 1-9) a vehicle wheel (1 or 1A) having a coating structure on a design surface thereof, the coating structure comprising: a base layer (primer layer 11) laminated on a basis metal (wheel body 10); at least one layer of color layer (base color 
Inatani et al. does not disclose the base layer comprises recesses in an outer surface thereof in specific regions, the adjacent color layer comprises protrusions fully filled in the recesses in the specific regions, a thickness of the base layer is thinner in the specific region than in the other region, a thickness of the adjacent color layer is thicker in the specific region than in the other region, and a ratio of thickness of the base layer and the adjacent color layer in the specific region is different from a ratio of thickness of the base layer and the adjacent color layer in the other region.
However, Lin et al. teaches (Para. [0010]-[0014]; Fig. 2) a base layer (transparent texture layer 111) comprises recesses (formed by uneven surface 113) in an outer surface thereof in specific regions, the adjacent color layer (colored texture layer 112) comprises protrusions fully filled in the recesses in the specific regions (it can be seen in Fig. 2 that the protrusions of 112 fully fill the recesses in specific regions of the transparent texture layer 111), a thickness of the base layer (111) is thinner in the specific region (it can be seen in Fig. 2 that 111 is thinner at the recesses) than in the other region (portion of 111 that protrudes into the recesses of 112), a thickness of the adjacent color layer (112) is thicker in the specific region than in the other region (it can be seen in Fig. 2 that 112 is thicker at the recesses of 111 than at the protrusions of 111), and a ratio of thickness of the base layer and the adjacent color layer in the specific region is different from a ratio of thickness of the base layer and the adjacent color layer in the other region (it can be seen in Fig. 2 that the ratio of thickness between 111 and 112 are different at the recesses of 111 than at the protrusions of 111).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating structure of Inatani et al. to provide the base layer 
Regarding Claim 3, Inatani et al. and Lin et al. disclose the vehicle wheel according to claim 2, as discussed above. 
Inatani et al. further discloses (Para. [0042]-[0043]; Figs. 3A-3C) the base layer (base color layer 12) and the adjacent color layer (decorative layer 13) present different colors.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inatani et al. in view of Lin et al. as applied to claim 2 above, and further in view of US 20150061354 A1 (Tanaka).
Regarding Claim 4, Inatani et al. and Lin et al. disclose the vehicle wheel according to claim 2, as discussed above. 
Inatani et al. further discloses (Para. [0040]-[0044]; Figs. 1-4) the coating structure comprises: a first color region (base color portion 6); and a second color region (decorative portion 7).
Inatani et al. and Lin et al. do not disclose the first color region includes a plurality of the specific regions and the second color region does not include the specific region.
However, Tanaka teaches (Para. [0043]-[0046]; Figs. 1-4) a wheel with a first color region (second coating part with clear coating film layer 31) that has a plurality of specific regions (center grooves 22 and fine linear grooves 24) and a second color region (first coating part with color coating film layer 30 and clear coating film layer 31) that does not include the specific region (inner side of disk 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating structure of Inatani et al., as modified by Lin et al., to have a plurality of specific regions in the first color region and not in the second color region, as taught by Tanaka, in order to give the appearance of a two-piece type or three piece type vehicle wheel.
Regarding Claim 11, Inatani et al., Lin et al., and Tanaka disclose the vehicle wheel according to claims 2 and 4, as discussed above. 
Inatani et al. and Lin et al. do not disclose the specific regions extend linearly and the recesses are provided as grooves in the first color region.
However, Tanaka teaches (Para. [0037], [0040], [0043]-[0046]; Figs. 1-5) the specific regions (center grooves 22 and fine linear grooves 24) extend linearly and the recesses are provided as grooves in the first color region (second coating part with clear coating film layer 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating structure of Inatani et al., as modified by Lin et al., to have a plurality of grooves that extend linearly in the first color region, as taught by Tanaka, in order to give the appearance of a two-piece type or three piece type vehicle wheel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose coating structures similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617